1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      CAMILLE BYLO LEWIS,
7
                           Plaintiff,
8                                                        2:13-cv-00757-MMD-VCF
      vs.                                                ORDER
9     STATE OF NEVADA, et al.,
10                         Defendants.

11

12          Before the court is Camille Bylo Lewis’ Unopposed Motion for Extension of Time in Which to
13   File a Reply to Respondents’ Answer (ECF No. 39).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on the Unopposed Motion for Extension of Time in
16   Which to File a Reply to Respondents’ Answer (ECF No. 39) is scheduled for 10:00 AM, August 6, 2019,
17   in Courtroom 3D.
18

19          DATED this 1st day of August, 2019.
                                                              _________________________
20
                                                              CAM FERENBACH
21
                                                              UNITED STATES MAGISTRATE JUDGE

22

23

24

25
